NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 05a0887n.06
                         Filed: November 8, 2005

                                      No. 04-6283

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT




JAMES LARRY HOOD,

             Plaintiff-Appellant,                          ON APPEAL FROM THE
                                                      UNITED STATES DISTRICT
                                                      COURT FOR THE EASTERN
                                                      DISTRICT OF KENTUCKY


v.                                                           OPINION


KENTUCKY CABINET FOR FAMILIES
AND CHILDREN; VIOLA P. MILLER;
TIM JACKSON; DIETRA PARIS;
CATHY MOBLEY; TERESA SUTER;
STEPHEN JONES; MARK ROSEN;
JEANNE BALDWIN, INDIVIDUALLY AND
IN THEIR OFFICIAL CAPACITIES,

          Defendants-Appellees.
_________________________________________



Before: BOGGS, Chief Judge, SUTTON, Circuit Judge, and RICE,* District Judge.

PER CURIAM.

      Appellant James Larry Hood (“Hood”), a Caucasian male, worked for Appellee

Kentucky Cabinet for Families and Children (“Cabinet”) and its predecessor, from 1975


      *
         The Honorable Walter H. Rice, United States District Judge for the Southern
District of Ohio, sitting by designation.
until July 31, 2002, when he retired with full benefits. He brought this lawsuit against

the Cabinet and a number of its employees, claiming that he had been discriminated

against on the basis of his race and sex, by being denied a pay raise in 1999 and a

promotion in 2001, and that he had been the victim of retaliation for having opposed

Appellees’ alleged discriminatory practices and for having exercised his rights under the

First Amendment to criticize the operations of the Cabinet. He set forth claims of

discrimination and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq., and 42 U.S.C. §§ 1983 and 1985.

       The district court granted summary judgment to the Appellees, concluding that

the evidence failed to raise genuine issues of material fact as to the elements of Hood’s

prima facie cases of discrimination and retaliation. Hood appeals, arguing that the

grant of summary judgment was erroneous, because the evidence raised such issues

of material fact and the district court erred in resolving factual disputes in favor of the

Appellees.

       We review the grant of summary judgment de novo. Schweitzer v. Teamster

Local 100, 413 F.3d 533, 536 (6th Cir.2005). Summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       Having had the benefit of oral argument, and having studied the record and the

briefs of the parties, we are not persuaded that the district court erred in granting

summary judgment to the Appellees. Given that the district court thoroughly and

correctly articulated the reasons why the Appellees are entitled to summary judgment,

                                             -2-
the issuance of a detailed opinion by this Court would be superfluous and would serve

no useful purpose. Accordingly, we affirm the judgment of the district court, based upon

the reasoning set forth in its memorandum opinion filed on October 4, 2004.




                                          -3-